April 2, 2009

Paul Schulte

Chairman and Chief Executive Officer

Supertel Hospitality, Inc.

309 North 5th Street

Norfolk, Nebraska 68701

 

 

Dear Paul:

This letter will set out the agreement we have reached with respect to your
retirement. Through April 14, 2009, you will continue as Chief Executive Officer
of Supertel Hospitality, Inc., and thereafter until your retirement on December
31, 2009 you will be employed as an officer of the company. You will continue to
receive your regular current base salary until December 31, 2009, paid in
accordance with the customary payroll practice, subject to applicable
withholding obligations. In your capacity as an officer of Supertel you will
perform such duties as are reasonable assigned to you by the Board of Directors
with respect to the management transition.

Your Employment Agreement, dated as of September 1, 2005, between Supertel and
you is no longer of any force or effect and no payments shall be paid to you
pursuant to that agreement, provided however, if Supertel terminates your
employment without cause (as “cause” is defined in Section 6(b)(i) therein)
prior to December 31, 2009, Supertel shall pay your current monthly base salary,
subject to any applicable withholding obligations through December 31, 2009.

If the forgoing is acceptable to you, please sign and date below and return a
signed copy to me.

 

Supertel Hospitality

 

 

 

 

 

/s/ Loren Steele

 

LOREN STEELE, Chairman
Compensation Committee

 

 

Accepted and agreed to this 2nd day of April, 2009.

 

 

 

 

/s/ Paul J. Schulte

 

Paul J. Schulte

 

 

 

 